Citation Nr: 1409302	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lung condition, including chronic obstructive pulmonary disease (COPD) and emphysema, to include as due to asbestos and herbicide exposure.

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease, status post stenting.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that in addition to the paper claims file there is a paperless, electronic claims file associated with the Veteran's claim which has been reviewed and considered.  

In light of the evidence of record and Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board deems it necessary to address the procedural posture of the Veteran's claim for a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  Because the issue of employability was raised during the pendency of his respective increased rating claims and he submitted a December 2011 application for the benefit, the RO separately developed, adjudicated and denied the Veteran's claim for a TDIU in a September 2012 rating action.  The Veteran did not file a timely notice of disagreement with the denial of this claim.  The September 2012 adjudication reflects the permissive bifurcation of the increased rating and service connection claims from the TDIU rating claim.  In Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court of Appeals for Veterans Claims held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  

Nonetheless, in an October 2012 statement, the Veteran again raises the issue of unemployability in the context of his service-connected heart disease claim on appeal.  Accordingly, the Board finds the issue of entitlement to a TDIU has been revived.  In the present case, although the RO's September 2012 rating decision denying the Veteran's TDIU claim was not appealed, the issue is properly before the Board as part and parcel of the Veteran's claim for an increased evaluation for his service-connected low back disability. Rice, supra.  As such, the Veteran's Rice-type TDIU claim has been "revived," and remains in appellate status.  Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009).

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is in receipt of a 10 percent evaluation for coronary artery disease evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005, which assigns ratings on factors including the level of metabolic equivalents (METs) and the ventricular ejection fraction.  As such, the regulation requires either a determination of METs based on physical testing or an estimation by a medical examiner of the level of activity that results in dyspnea, fatigue, angina, dizziness or syncope.  In this case, the examiner noted that any physical testing of the Veteran was not advised because of his lung condition, which would underestimate the Veteran's heart function on any such testing.  The examiner stated that VA would request the Veteran's test completed one year prior and thereafter provide an addendum.  No such addendum has been associated with the Veteran's claims file, however.  Therefore, there are no current METs measurements based on testing or an estimation by the medical examiner.  Additionally, the Veteran has asserted his coronary artery disease has worsened since VA last examined him for this disability.  For these reasons, a new examination is required.  

As to the Veteran's lung condition, an April 2012 VA examination report confirms the Veteran's diagnosis of COPD and emphysema.  The examiner opined that the Veteran's lung condition was less likely than not incurred in or caused by the claimed in-service injury of exposure to asbestos because the Veteran had a history of heavy smoking for more than 35 years, but stated that he could not rule out asbestos playing a role in his current lung condition.  The medical opinion is unclear because it appears to attribute the Veteran's lung condition to smoking but also, at least in part, to asbestos.  The Board finds that the opinion is too equivocal as to the role asbestos played, if any, in the development of the current lung disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Additionally, the examiner must also opine as to the likelihood of a relationship between the Veteran's conceded exposure to herbicides and his current lung disorders - a matter not addressed in the April 2012 VA examination report.  Accordingly, a remand is required to obtain a new etiology opinion.

As adjudication of the TDIU issue is partially dependent upon consideration of the combined evaluation for the service-connected disabilities, the Board notes that this issue is inextricably intertwined with the other issue remanded herein.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, relevant medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records and evaluation the Veteran has received for his cardiovascular disability and lung condition dated since November 2012.  It should also obtain any private treatment records and evaluation the Veteran has received for his cardiovascular disability and lung condition since March 2012. 

2.  Then, the RO/AMC should arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's coronary artery disease.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests, including an echocardiogram and stress testing should be performed, if physically possible for the Veteran.  The examiner should provide current ejection fraction and METS readings, or estimation thereof, if an exercise test cannot be safely performed, along with any other pertinent findings. 

3.  Also, the RO/AMC should schedule the Veteran for a VA respiratory examination, preferably with a different examiner, to identify the nature and likely etiology of all his lung condition.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination. 

The examiner should identify all of the Veteran's current respiratory disorders, and then provide an opinion as to whether it is at least as likely as not that any such disorder: (a) had its onset during service; or (b) is otherwise related to any aspect of the Veteran's period of service, including exposure to asbestos and/or herbicides.

The examiner should provide a complete rationale for any opinion provided.  If an opinion cannot be provided without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to mere speculation. 

4.  The RO/AMC should then review the examination reports and medical opinions to ensure that they are in full compliance with the remand instructions.  If not, remedial action must be taken. 

5.  The RO/AMC should then readjudicate the claims, to include the claim of entitlement to TDIU.  If these remain denied, an appropriate supplemental statement of the case should be issued and the Veteran and his representative should be provided the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the Veteran until he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  

The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

